Citation Nr: 0527613	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-25 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to secondary service connection for bilateral 
osteoarthritis of the hips, status post total hip 
replacements.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied the 
veteran's claim for service connection for bilateral 
osteoarthritis of the hips, status post total hip 
replacements, secondary to his service-connected left knee 
osteoarthritis.

In May 2004, the Board remanded the claim for additional 
development, including requesting post-service treatment 
records and obtaining opinions from two VA orthopedists as to 
the relationship between the veteran's bilateral hip disorder 
and his service-connected left knee disorder.  That 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The private and VA opinions prior to February 2005, which 
reached different conclusions as to the relationship between 
the veteran's service-connected left knee disorder and his 
bilateral hip disorder, were all flawed either in their 
failure to indicate that they had based their decision on a 
review of relevant medical records, or in not clearly stating 
their conclusions, and the veteran's lay opinion as to the 
etiology of his bilateral hip disorder was not competent 
evidence.

2.  The two VA orthopedists who gave opinions in February 
2005 clearly indicated that their conclusions were based on a 
review of all of the relevant medical records, including all 
of the previously offered medical opinions, and specifically 
stated, in response to a request asking for an opinion as to 
both secondary service connection and secondary aggravation, 
that there was no relationship between the knee and hip 
disorders.  The Board therefore accords greater weight to 
these opinions than the other opinions expressed.
CONCLUSION OF LAW

The veteran's bilateral osteoarthritis of the hips, status 
post hip replacements is not proximately due to, the result 
of, or aggravated by his service connected left knee 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439, 445, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the  precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's May 2002 letter preceded its initial 
adjudication of the veteran's claim in August 2002.  However, 
this letter did not comply with the elements of the VCAA's 
notice requirement.  Nevertheless, because subsequent VA 
correspondence and adjudications remedied this deficiency, 
and complied with all of the elements of the notice 
requirement, the veteran was not prejudiced by receiving 
deficient VCAA notification prior to the RO's initial 
adjudication of his claim.  See generally Mayfield 
(discussing prejudicial error analysis).

Specifically, after the Board's May 2004 remand, the AMC's 
October 2004 letter correctly explained what the evidence had 
to show in order to establish secondary service connection 
for his bilateral hip disorder.  In addition, the October 
2004 letter explained the respective responsibilities of VA 
and the veteran in obtaining additional evidence in support 
of this claim.  Further, the October 2004 letter stated: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  VA thus complied with the all of the 
elements of the VCAA's notice requirement, and essentially 
cured the RO's defective May 2002 letter.  It is therefore 
not prejudicial for the Board to proceed to finally decide 
this appeal.  

Moreover, VA obtained all identified treatment records, 
except for those identified by the veteran in his February 
2003 letter as records of the Champus/Primus clinic in 
Fayetteville, North Carolina from July 1987 to the present.  
As instructed by the Board, the AMC, in May 2004, requested 
these records directly from the Fayetteville VA Medical 
Center (VAMC), and that VAMC responded in June 2004: "No 
record of this patient."  In addition, the RO had 
previously, in March 2003, requested these records from the 
National Personnel Records Center (NPRC), where the veteran 
indicated they were located, using the box and accession 
numbers provided by the veteran, and the NPRC replied later 
that month that there were no such medical records on file.  
As instructed by the Board, the RO again requested these 
records from NPRC, specifying that they were Champus/Primus 
records, and did not receive a response.  Thus, as to the 
Federal Champus/Primus clinic records identified by the 
veteran, VA properly concluded that further efforts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2005).  Further, as directed by the Board, the AMC requested 
and obtained the two VA orthopedic opinions as to the 
relationship between the veteran's bilateral hip disorder and 
his service-connected left knee disorder.  It is unlikely 
that these reportedly unavailable records of current 
treatment would be pertinent to the ultimate outcome in this 
matter.  Finally in this regard, there is no indication that 
any other obtainable records exist that should be requested, 
or that any pertinent, obtainable evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 C.F.R. § 3.310(a) (2005).  Where 
a claimant's service-connected disability aggravates, but is 
not the proximate cause of, a non-service-connected 
disability, service connection may be granted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. at 445, 448.

The present case concerns the relationship between veteran's 
bilateral hip disorder and his service-connected left knee 
disorder.  The veteran was granted service connection for 
traumatic arthritis of the left knee in October 1987, several 
months after discharge from service, and underwent left knee 
replacement surgery in May 1995.  As to the veteran's hips, 
left hip pain was noted at the April 1987 retirement 
examination and the contemporaneous report of medical 
history.  The first post-service clinical evidence of a hip 
disorder appears to be an August 1996 private treatment note 
that reads: "He has been having some hip pain and X-rays 
show marked arthritis in the right hip."  It was also noted 
at that time that the veteran was not then interested in a 
hip replacement but might be later in the year, and that he 
had done very well from his total knee replacement.  A 
December 1996 private treatment note of Dr. "S.K." noted 
severe right hip pain secondary to osteoarthritis with 
symptoms for several years, and stated, "Aggravated and have 
gotten progressively worse since a total left knee down 18 
months ago."  X-rays revealed severe osteoarthritis of the 
right hip.  A February 1997 private treatment record notes 
longstanding severe right hip pain, progressively worsening 
over the past several years.  The veteran stated at that time 
that after his left total knee replacement, his right hip 
symptoms became more severe.  The diagnosis was severe right 
hip degenerative joint disease (DJD).  Later that month, the 
veteran underwent a right total hip replacement, and in 
November 2000 underwent a left total hip replacement.

There are several medical opinions as to the relationship 
between the veteran's bilateral hip disorder and his service-
connected left knee disorder.  As noted, Dr. "S.K." wrote 
in December 1996 that the hips were, "Aggravated and have 
gotten progressively worse since" the left knee replacement.  
(It is noted that the opinion is not necessarily that the 
aggravation was due to the knee replacement.)  At the July 
2002 VA examination, the examiner, not having reviewed the 
claims file, opined that, "This examiner does not believe it 
is at all likely that the veteran developed osteoarthritis of 
his hips secondary to over compensation of his left knee 
condition.  He has no symptoms in his right knee, which took 
much of the burden.  The hips are the strongest joint in the 
body.  The records observed at this examination would show 
osteoarthritis in knees and hip, and neither causes the 
other."  In September 2002, one of the veteran's private 
treating physicians, Dr. "R.L." wrote that the veteran had 
asked him whether he agreed that the veteran's records and 
history indicated that his left knee pain caused enough 
limping to cause the right hip disorder.  The veteran had 
attributed this view to Dr. "R.L." in his March 2002 
statement in support of his claim.  Dr. "R.L." wrote that 
he had not said this and his records did not reflect such a 
statement.  Rather, he wrote, "I think it would be fair to 
say that such a scenario would have caused pain if there were 
pre-existing right hip arthritis in an aggravation mode, but 
it would not have caused the onset of right hip arthritis."  
In November 2002, Dr. "S.K." wrote that the veteran "has 
had bilateral hip replacements and knee replacement as a 
direct result of osteoarthritis that is likely related to his 
degenerative condition that developed on active duty."  

Other opinions were offered by two VA orthopedists (one of 
whom was an orthopedic surgeon) in response to the AMC's 
February 2005 examination request, pursuant to the Board's 
May 2004 remand instructions.  That examination request asked 
the orthopedists if the hip pathology was proximately due to 
or the result of the left knee disorder, and stated that it 
should also be indicated whether the bilateral hip disorder 
was aggravated by the service-connected disorder, and that if 
there were no relationship between the knee and either hip, 
that should also be set forth.  Later that month, one VA 
orthopedist wrote, after reviewing the records in the claims 
file, "it is the opinion of this orthopedist that there is 
no evidence and it is not at least as likely that bilateral 
hip pathology is related to the service-connected left knee 
pathology."  There is no evidence in the record of a 
relationship between the knee and either hip."  The other VA 
orthopedist wrote: "I have reviewed the C file in its 
entirety and it is not at least as likely as not that there 
is a connection between his left knee problem and his hip 
arthritis."  In response to the AMC's August 2005 SSOC 
continuing the denial of his claim, the veteran wrote in his 
September 2005 letter that he had never claimed that his left 
knee replacement caused his bilateral hip disorder, but, 
rather, that the deteriorating condition of his left knee and 
maneuvering of his lower extremities in an attempt to 
alleviate the pain and discomfort prior to surgery aggravated 
and accelerated the arthritic condition of his hips.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Further, a medical opinion based on an 
inaccurate factual premise is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  As to the testimony by 
laypersons without medical expertise, such testimony is 
competent as to observable conditions, but not as to 
etiology.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Based on the above, the claim for secondary service 
connection for the veteran's right hip disorder must be 
denied, for the following reasons.  Dr. "S.K."'s December 
1996 treatment note referring to symptoms aggravated and 
worsened since the left knee replacement did not refer to the 
records on which the conclusion was based or explain how the 
knee replacement aggravated the hip condition.  The July 2002 
VA examiner's opinion was similarly flawed in that he did not 
review the claims file prior to offering his opinion.  Dr. 
"R.L." likewise did not indicate that he had reviewed the 
veteran's medical records in his September 2002 opinion.  His 
opinion did not clearly indicate that the service connected 
left knee disorder had caused or aggravated the bilateral hip 
disorder, as he said that the left knee disorder would have 
"caused pain if there were pre-existing right hip pain in an 
aggravation mode," but he did not discuss the onset of the 
right hip disorder, as opposed to pain alone, which does not 
constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part vacated in part 
on other grounds sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1362 (Fed. Cir. 2001).  The Board also notes that 
the veteran experienced pain in the left, not the right hip 
in service.  And Dr. "S.K." stated that the knee and hip 
disorders were related to the veteran's osteoarthritis itself 
likely related to the degenerative condition the veteran 
developed while on active duty, but did not indicate the 
records he had based his conclusion upon, including whether 
he based his discussion of the veteran's active duty on the 
SMRs.  Moreover, the veteran was not competent to testify as 
to the etiology of his bilateral hip disorder, so his 
statements as to the effect of the pre- and post-replacement 
left knee disorder on his hips are not competent evidence.  
In contrast, the two VA orthopedists clearly indicated that 
they had reviewed the entire claims file and stated 
unequivocally, in response to an examination request that 
asked for an opinion as to both secondary service connection 
and secondary aggravation, that there was no relationship 
between the left knee disorder and the bilateral hip 
disorder.

As the two February 2005 VA opinions were the only opinions 
given that were preceded by review all of the evidence in the 
claims file, including the previously expressed and differing 
opinions as to the relationship between the left knee and 
bilateral hip disorders, and that clearly opined as to both 
secondary service connection and secondary aggravation, the 
Board accords them greater weight than the other medical 
opinions expressed.  Thus, the preponderance of the 
competent, probative evidence reflects that the veteran's 
bilateral hip disorder was neither proximately due to, the 
result of, or aggravated by, the service-connected left knee 
disorder, either before or after the left knee replacement.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for secondary service connection 
for bilateral osteoarthritis of the hips, status post total 
hip replacements, must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for secondary service connection for bilateral 
osteoarthritis of the hips, status post total hip 
replacements, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


